Title: John Bondfield to the Commissioners, 4 July 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble. Sirs
      Bordeaux 4 July 1778
     
     The Union Cap. Barry arriv’d the 2 Instant from Edenton which place he left the 6th June. I apply’d for Letters that I apprehended as being loaden by Mr. Hewes he would have had in charge but am told he had only three, two for a Merchant at this place and one for Nantz. Its a disapointment having so short a passage not to receive advices. The Captain says he intended for Sweeden but the winds have held favorable for this Port he alterd his plan. It is distressing to hear the accounts given of Loss’s on the coast by the negligence and wilful Misconduct of the Pilots situated at the Pass’s on the Carolina Coast. We have receivd few reports from them quarters without accompanying protests of ship Masters against the Inhabitants who in lieu of succoring have frequently misled or refused assistance. It is an object very hurtful to the Navigating Interest and merrits to be noticed by the Gouvernment of that Province. The Captain gives accounts of a Sloop fitted out by Mr. Decater arriving at Edenton the day before he parted, Mr. Decater will undoubtedly write Mr. Res de chaument per this post. Mr. De Sartin has given an invitation to the Merchants at this Place to unite in fitting out Armd Vessels offering to provide the Cannon wanting at the Expence of the Crown to be return at the Cessation of Arms.
     
     Mr. James Willing headed the party that have cut off the English Settlements on the Missisipi a vessel from New Orleans arrived here a few Days past her Cargo is estimated at one Million Livres.
     Great Arrivals from the French Islands the last two Tides. One of the Ships met an English Frigate, the Captain  led the Frenchman on his being so near his pt hey expected to Act offensively waiting only to learn the conduct Comte D’Estaing would observe at his Arrival in America.
     There is a Whisper of an affair betwixt Genl. Washington and Genl. Clinton to the prejudice of the former. I have perticularly questiond the Captain arrived he says all was quiet therefore I suppose the Account fabricated on this side.
     Permit me to pay to your Honors the Compliments of the Day which we propose to Celebrate in the Usual Strain. I am with due respect Honble. Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    